DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Response to Amendment
        This office action is responsive to amendment filed on July 28, 2022. Claims 2-23,25,28,29,32,35,36 and 39 have been amended. No claims have been added or canceled. Claims 21-40 remain pending in the application.
    The previous rejection claims 21-40 under non-obviousness double patenting rejection has been withdrawn due to Applicant’s submission of Terminal Disclaimer on 07/29/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Makagon et al. (US. Pub. No. 2019/0306306 A1, hereinafter Makagon) in view of Hanratty et al. (US. Pub. No. 2019/0354935 A1, hereinafter Hanratty).
Regarding claim 21.
            Makagon teaches a computer-implemented method for initiating electronic communication sessions between users of a communication group (Makagon teaches in Figs. 1 & 7, ¶ [0075] and ¶ [0112] the computing devices 700 and 750 may be one of the communications devices 102, 104, and 106 of FIG. 1 used for establish a communication session with the remote communications device or server. Also, see ¶ [0005],¶ [0058] and ¶ [0066]), including: receiving, at a server processor, a first set of input data from a first user device of a first user (note that the server disclosed in ¶ [0075] performs the receiving and sending process and thus, equivalent to the claimed “a server processor”. Makagon teaches in Figs. 1 & 7, ¶ [0075] and ¶ [0112] the computing devices 700 and 750 may be one of the communications devices like 102, 104, and 106 of FIG. 1. For example, a first communications device can send a request to a remote communications device or server (i.e., remote device or server receiving a first set of input data from one of the devices), and among several devices the remote device or server receives data from laptops, desktops (i.e., one of these devices can be consider as the claimed “a first user device of first user”));
             receiving, at the server processor, a second set of input data from a second user device of a second user (note that the server disclosed in ¶ [0075] performs the receiving and sending process and equivalent to the claimed “a server processor”. Makagon teaches in Figs. 1 & 7, ¶ [0075] and ¶ [0112] the computing devices 700 and 750 may be one of the communications devices like 102, 104, and 106 of FIG. 1. For example, among several devices the server receives data (i.e., remote device or server receiving a first set of input data from one of the devices which can be the second user device) from smartphones, and other similar computing devices used to place or receive the calls (i.e., one of these devices equivalent to the claimed “a second user device”);
             receiving, at the server processor, first objective measurements of one or more electronic communication sessions between the first user and the second user (note that measure elapsed time and opinion score associated with communication session equivalent to the claimed “first objective measurements”. Makagon teaches in ¶ [0075]-[0077] a first communications device can send a request to the server (i.e., receiving at the server processor) and measure an amount of time elapsed between sending the request and receiving a reply from the remote communications device or server and quality data can also include one more mean opinion scores associated with the communication session or a portion of the communication session as computed by one or more nodes along the communication path and further teaches that the quality score machine learning model is trained to receive the model input and to generate a model output that defines an estimated quality score that characterizes the quality of at least a portion of the communication session. Note that the computing devices 700 and 750 may be one of the communications devices like 102, 104, and 106 of FIG. 1 equivalent to the first and the second user devices since they communicate each other to perform a communication session);
          updating, by the server processor, a machine learning model based on the one or more electronic communication sessions between the first user and the second user (note that the term modifying equivalent to the claimed “updating”. Makagon teaches in [Abstract] and ¶ [0005] a communication session between one or more users (i.e., the claimed “the first and the second user”), session data is routed between a first communications device of a first user of the communication system and one or more other communications devices (here one or more other communication devices equivalent to the second user) along a communication path by using a model input to a quality score machine learning model and further teaches in ¶ [0056]-[0057] that the communication system 100 can use the quality score machine learning model 120 to determine when modifying (i.e., updating) a property of a device would improve the quality of future communication sessions and analyze current and past communication sessions); 
         receiving, at the server processor, real-time data from an external server, the real-time data corresponding to at least one of the first user and the second user (note that voice-over-Internet Protocol (VOIP) using a web browser and it is equivalent to the claimed “real-time” communication. Makagon teaches in ¶ [0075] a server used to receive session data and a remote device equivalent to the claimed “external server” used for facilitating a session between users and Makagon teaches in ¶ [0028] that users of the communication system 100 can use various communications devices to communicate using the communication system 100. For example, the users of devices 102, 104, and 106 can use the communication system 100 to communicate with one another for example, e.g., plain old telephone service (POTS) phones, voice-over-Internet Protocol (VOIP) hard phones, computers that are configured to make VOIP calls by having one or more software applications installed (also referred to as “softphones”), computers that make VOIP calls through a web browser, e.g., using the Real-Time Transfer Protocol (RTP);
            determining, by the server processor, a communication availability score for the one or more electronic communication sessions between the first user and the second user (Makagon teaches in ¶ [0058] that the communication session 100 can then determine a number of good communication sessions with estimated quality scores at or above the threshold amount. For example, or the group of particular users associated with the user interface 200, a percentage 210 shows that 97% of the group's total communication sessions were good. Also see ¶ [0024], ¶ [0054] and ¶ [0092] the determining of score); and
          based on the communication availability score exceeding a predetermined threshold, transmitting, by the server processor, an electronic notification to one or both-3-Application No.: To Be Determined Attorney Docket No.: 00008-0271-01000of the first user device of the first user and the second user device of the second user (Makagon teaches in ¶ [0058] that the communication system 100 can determine a threshold estimated quality score that represents the minimum estimated quality score for a communication session that is considered a good quality communication session and also the communication session 100 can then determine a number of good communication sessions with estimated quality scores at or above the threshold amount and further teaches in ¶ [0056]-[0057] that the communication system 100 can use the quality score machine learning model 120 to determine when modifying (i.e., updating) a property of a device and further teaches in ¶ [0097] the alert can be a message, e.g., an SMS or MMS message, or other communication (i.e., electronic notification) transmitted from the communication system to a user communication device)). But, Makagon does not explicitly teach monitoring post-communication actions including post-communication ratings of the first user and the second user in order to schedule one or more subsequent electronic communication sessions.
        However, Hanratty teaches monitoring post-communication actions including post-communication ratings of the first user and the second user in order to schedule one or more subsequent electronic communication sessions (Hanratty teaches in ¶ [0060] monitoring the post communication based on the survey quaternary. For example, the survey comprises one or more questions asking the other users how included they felt in the communication event, e.g. asking them to give a rating from 1 to 10 (or any suitable scale) (i.e., post communication ratings), or asking them whether all the questions they raised were answered…After feedback from one or preferably multiple of the other users 103b-f, over one or preferably multiple past communication events (i.e., post communication action), then the bias mitigation module 201 can use the responses to adapt the model used for bias detection. After the adaptation the updated model can then be used to detect potential bias in one or more future communication events (i.e., schedule one or more subsequent electronic communication sessions)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hanratty by including asking a rating from 1 to 10 (or any suitable scale) (i.e., post communication ratings) to determine multiple past communication events to update future communication ([0060]) into Makagon invention. One would have been motivated to do so in order to improve the quality of the future communication sessions. The communications device would be improved by modifying a particular property of the one or more properties based on the divided or consecutive scheduled session in an efficient manner. 
Regarding claim 22.  
         Makagon further teaches wherein the first set of input data and the second set of input data further include one or more of: user options for opting out of the communication group (Makagon teaches in ¶ [0058] the total number of communication sessions that a group of particular users have been a part of  the total calls 202 (i.e., electronic communication application) can be divided into a number of inbound communication sessions 204 and a number of outbound communication sessions 206…, and further teaches in ¶ [0045]-[0046] receiving a model input that includes the quality data); 
        user options for modifying data-gathering constraints corresponding to inputs in an electronic communication application (Makagon teaches in ¶ [0058] the total number of communication sessions that a group of particular users have been a part of  the total calls 202 (i.e., electronic communication application) can be divided into a number of inbound communication sessions 204 and a number of outbound communication sessions 206. For example, for the group of particular users associated with the user interface 200, a percentage 210 shows that 97% of the group's total communication sessions were good (i.e., modifying data gathering constraints corresponding to inputs in an electronic communication application and further in ¶ [0045]-[0046] input data can be received); and further Makagon in view of Hanratty teaches user options for removing one or more users from the communication group (Makagon teaches in ¶ [0058] a percentage 210 shows that 97% of the group's total communication sessions were good (i.e., modifying data gathering constraints corresponding to inputs in an electronic communication application and further Hanratty teaches in ¶ [0007] provide a mechanism for removing an effect of human bias from a communication system for communicating between specified groups of users, in order to thus enable more effective operation of the system. Here, the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, Makagon in view of Hanratty addressed all of the limitations above).
Regarding claim 23. 
          Makagon in view of Hanratty further teaches wherein the first objectives measurements further include one or more of: user options for selecting a preferred communication medium; user options for providing user satisfaction with the one or more electronic communication sessions; user options for setting a duration for the one or more electronic communication sessions; and user options for requesting an electronic communication session with a first tone signal (Makagon teaches in ¶ [0027]-[0028] that the communication system 100 provides communication services to users (i.e., user provided an option) of the system to select one of the communication medium that has been provided by the communication system. For example, the communication services provided by the communication system 100 can also include one or more of: short message service (SMS) messaging, faxing, instant messaging, video conferencing, e-mail, and so on. (i.e., preferred communication medium and further Hanratty teaches in ¶ [0060] about asking them to give a rating from 1 to 10 (or any suitable scale), or asking them whether all the questions they raised were answered (i.e., objective measurement). Here, the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art and the Examiner has chosen to address “ user options for selecting a preferred communication medium”). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hanratty by including asking a rating from 1 to 10 (or any suitable scale) (i.e., post communication ratings) ([0060]) into Makagon invention. One would have been motivated to do so in order to determine multiple past communication events and update future communication in an efficient manner. 
Regarding claim 24. 
           Makagon teaches wherein the electronic notification further includes availability information of one of the first user and the second user (note that while, the first device and the second device include the claimed “the first and the second user” because the first device and the second device can be held by the first and the second users. Makagon teaches in ¶ [0073] that the communications device of a first user of the communication system can send a request that indicates that a user of the device wants to communicate with a user of second communications device and, the communication system 100 can initiate a communication session between the two devices, e.g., by beginning to route session data from the first device to the second device along the communication path); and further Makagon in view of Hanratty teaches wherein one or more of the first communication objectives matches one or more of the second communication objectives (Makagon teaches in ¶ [0088] the communication system can train the quality score machine learning model to generate estimated quality scores for communication sessions that match user quality ratings (i.e., the communication objectives matches) of the communication sessions. For example, the communication system can prompt a user to provide a user quality rating for a recent communication session. The communication system can collect the user quality rating from the user and further Hanratty teaches in ¶ [0060] asking them to give a rating from 1 to 10 (or any suitable scale), or asking them whether all the questions they raised were answered (i.e., objective measurements)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hanratty by including asking a rating from 1 to 10 (or any suitable scale) (i.e., post communication ratings) ([0060]) into the teachings of Makagon the method of generate estimated quality scores for communication sessions that match user quality ratings (i.e., the communication objectives matches) ([0088]). One would have been motivated to do so in order to the quality of the future communication sessions are improved in an efficient manner.
Regarding claim 25. 
      Makagon in view of Hanratty further teaches wherein updating the machine learning model is further based on an update to the first set of input data, the second set of input data, and the first objective measurements (Makagon teaches in ¶ [0058] percentage 210 shows that 97% of the group's total communication sessions were good (i.e., modifying data gathering constraints corresponding to inputs in an electronic communication application and further in ¶ [0045]-[0046] input data can be received and further Hanratty teaches in ¶ [0060] asking them to give a rating from 1 to 10 (or any suitable scale), or asking them whether all the questions they raised were answered (i.e., objective measurements)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hanratty by including asking a rating from 1 to 10 (or any suitable scale) (i.e., post communication ratings) ([0060]) into the teachings of Makagon invention. One would have been motivated to do so in order to one or more properties or preemptively improve the quality of a communication session by automatically modifying the one or more properties and further, the quality score machine learning model is trained to receive the model input and to generate a model output efficiently, the model output defines an estimated quality score that characterizes the quality of at least a portion of the communication session and also the quality score machine learning model is provided to generate the estimated quality score for at least the portion of the communication session in an efficient manner.
Regarding claim 26.  
         Makagon teaches wherein updating the machine learning model is further based on an update to one or more of the electronic notifications transmitted to one or more members of the communication group (Makagon teaches in ¶ [0056]-[0057] that the communication system 100 can use the quality score machine learning model 120 to determine when modifying (i.e., updating) a property of a device and further teaches in ¶ [0097] the alert can be a message, e.g., an SMS or MMS message, or other communication (i.e., electronic notification) transmitted from the communication system to a user communication device).
Regarding claim 27. 
          Makagon in view of Hanratty further teaches wherein updating the machine learning model is further based on monitoring post-communication actions of the first user and the second user, wherein the post-communication actions include one or more of: user purchasing habits, user device location data, media consumption, user inputs on third party applications, and user device settings (Makagon teaches in ¶ [0040] and ¶ [0048] quality data can include information related to locations of one or more communications devices that are communicatively coupled to the communication system 100 and participating in the session …, and Hanratty also teaches in ¶ [0023] the system 100 also allows placing various communication sessions into categories (i.e., monitoring) based on the communication parameters, and displaying past communication sessions or communication history and further Hanratty teaches in ¶ [0060] monitoring the post communication based on the survey quaternary. For example, the survey comprises one or more questions asking the other users how included they felt in the communication event, e.g. asking them to give a rating from 1 to 10 (or any suitable scale) (i.e., post communication ratings) and further in ¶ [0049] and [0073] about setting up the audio or video equipment. Here, the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, both prior art of record addressed more than 1 limitations in the claim).     
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hanratty by including the system of monitoring the post communication based on the survey quaternary and a system of setting up the audio or video equipment ([0060],[0049] and [0073]) into Makagon invention. One would have been motivated to do so in order to the quality of the future communication sessions are improved. The communications device would be improved by modifying a particular property of the one or more properties based on the divided or consecutive scheduled session in an efficient manner. 
Regarding claims 28 and  35.
Claims 28 and 35 incorporate substantively all the limitation of claim 21 in a system and a non-transitory computer readable storage medium form and is rejected under the same rationale. Furthermore, regarding the claim limitations of storage device and processor and non-transitory computer readable storage medium Makagon teaches in ¶ [0113] and ¶ [0129].
Regarding claims 29 and 36.
Claims 29 and 36 incorporate substantively all the limitation of claim 22 in a system and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitations of storage device and processor and non-transitory computer readable storage medium Makagon teaches in ¶ [0113] and ¶ [0129].
Regarding claims 30 and 37.
Claims 30 and 37 incorporate substantively all the limitation of claim 23 in a system and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitations of storage device and processor and non-transitory computer readable storage medium Makagon teaches in ¶ [0113] and ¶ [0129].
Regarding claims 31 and 38.
Claims 31 and 38 incorporate substantively all the limitation of claim 24 in a system and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitations of storage device and processor and non-transitory computer readable storage medium Makagon teaches in ¶ [0113] and ¶ [0129].
Regarding claims 32 and 39.
Claims 32 and 39 incorporate substantively all the limitation of claim 25 in a system and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitations of storage device and processor and non-transitory computer readable storage medium Makagon teaches in ¶ [0113] and ¶ [0129].
Regarding claims 33 and 40.
Claims 33 and 40 incorporate substantively all the limitation of claim 26 in a system and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the claim limitations of storage device and processor and non-transitory computer readable storage medium Makagon teaches in ¶ [0113] and ¶ [0129].
Response to Arguments
        Applicant argues that the prior art of record Makagon in view of Hanratty fails to disclose or suggest every element of the cited claims limitations and further argues that Makagon does not disclose “monitoring post-communication actions including post-communication ratings of the first user…” (Remarks, Pages 11-12).
    In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that the prior art of record Makagon as a whole teaches the claimed feature in the same field of endeavor by addressing a form of using post communication actions to reschedule a future session and how different users initiating a communication among themselves (i.e., receiving and sending data) and by providing techniques for evaluating the quality of a communication session using a quality score machine learning model as disclosed in [Abstract], Para. [0057], [0100] For. [0018] and [0036]. The Examiner also believes that the prior art of record Makagon was never used to teach the step of “monitoring post-communication actions…” instead, the Examiner previously relied on Horii. However, now the claim limitation is further amended to recite the step of “monitoring post-communication actions…” by adding additional feature in the monitoring step. For example, “post-communication ratings of the first user” and thus, the Examiner has introduced new prior art of record Hanratty et al. (US. Pub. No. 2019/0354935 A1) to address the entire limitation “monitoring post-communication actions including post-communication ratings of the first user…” of the amended limitations (see above the 103 rejection).
Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455